Judgment unanimously affirmed, without costs. Memorandum: Petitioner is entitled to and received 33 days’ jail time credit on his interrupted 1969 sentence from January 10, 1974 (date of arrest on his parole violation) to February 11, 1974, the date of arraignment and plea of not guilty to new charges not connected with parole delinquency. From February 11, 1974 to May 22, 1974 he was held on these new charges for which he was subsequently convicted. He was properly credited with an additional 100 days of jail time under his sentence on these new charges, but was not entitled as he contends to be credited with the 100 days jail time on the 1969 interrupted sentence (Penal Law, § 70.40, subd 3, par [c], els [i], [ii], [iii]; Matter of Edwards v Preiser, 51 AD2d 888). We find no merit to petitioner’s contention that because he was indigent and unable to post bail on the new charges he was denied equal protection of the law (Matter of Al Sabaa [Cyril Morgan] v Casseles, 43 AD2d 990, affd 36 NY2d 722). (Appeal from judgment of Cayuga Supreme Court — art 78.) Present — Marsh, P. J., Cardamone, Simons, Dillon and Witmer, JJ.